Per Guriam:

The facts alleged in the petition show that the plaintiff was appointed a representative of the United .States Reemployment Service for Martin County, Florida, .at an annual salary of $1,440; and that after serving a ■few months the plaintiff was removed or discharged from -office and someone else was appointed to fill the position formerly occupied by him. The position was not in the classified service. The plaintiff was paid for the period he served. This suit is brought for the recovery of the salary for the remainder of the year. The defendant has demurred to the petition on the ground that this court bias no jurisdiction. It has been held repeatedly by this court that it has no jurisdiction to try the title to office. The plaintiff should have brought his suit in a court of •competent jurisdiction to try his right to the office. See Goodwin v. United States, 76 C. Cls. 218 and cases reviewed. The demurrer is sustained and the petition dismissed. It is so ordered.